Exhibit 10.5


SC CAPITAL PARTNERS, LLC
 
Arizona Office
California Office
1992 N. Kolb Road
19990 Von Karmon, Suite 1600
Tucson, AZ 85715
Irvine, CA 92612
520-290-5052
  949-259-4990





January 11, 2010
 
MedPro, Inc.
Attn: Craig Turner, Chief Executive Officer
817 Winchester Road, Suite 200
Lexington, KY 40505
 
Re: Financial Advisory Agreement
 
Dear Craig,
 
This letter will confirm the understanding and agreement ("Financial Advisory
Agreement" or "Agreement") between SC Capital Partners, LLC, ("SCCP") an Arizona
Limited Liability Company and MedPro, Inc. ("MedPro" or the "Company") a Nevada
Corporation. Each hereinafter is referred to individually as a "Party" and both
are referred to collectively as the "Parties." The Company hereby engages SCCP
to act as an exclusive financial advisor to the Company and SCCP agrees to
provide financial advisory services ("Services") as requested by the Company
from time to time during the term of the Engagement.
 
1.
Scope of Services.

The Services ("Services") to be provided by SCCP (See Appendix A for Statement
of Work) will include: (i) business and financial consulting services
("Consulting Services"); (ii) acting as a finder ("Finder") to assist the
Company in identifying prospective purchasers of debt or equity securities;
(iii) advising on Merger of Acquisition transactions ("M&A Transaction"); (iv)
and/or advising and structuring Strategic Alliance ("Strategic Alliance" or
"Strategic Investment"),
 
(a.)  
Consulting Services, SCCP will provide advisory and assistance in connection
with strategic planning, additional equity and debt financing, and liquidity
building efforts.

 
(b.)  
Finder Services. SCCP will assist with future equity or debt financing
transactions undertaken by the Company.

 
Page 1

--------------------------------------------------------------------------------


 
(c.)  
Merger and Acquisition Services. SCCP will provide the Company with merger and
acquisition advice to include: (i) the identification of businesses, assets or
technologies; (ii) financial modeling; (iii) the form and structure of the
Transaction; (iv) conducting discussions and negotiations; and (v) provide other
related advice and assistance as the Company may reasonably request in
connection with a Transaction.
    (d)  
Strategic Alliance Services, SCCP shall provide the Company with potential
strategic alliances. These services may include: (i) The identification of
businesses, assets or technologies; (ii) The evaluation of third parties; (iii)
the structure of the Strategic Alliance; (iv) conduct discussions and
negotiations with a Strategic Alliance; and (v) providing other related advice
and assistance to the Company.


 
2.  
Term. SCCP's engagement herein shall commence upon signing and is expected to be
completed twenty four (24) months from signing date ("Minimum Term"). It shall
continue thereafter on a month-to-month basis unless terminated in writing with
30 days notice by SCCP or the Company.

 
3.  
Termination. Subject to clause 2, either party may terminate this Agreement for
any reason upon giving thirty (30) days prior written notice to the other after
24 months from the date of signing. It is understood that upon termination, this
Engagement shall have no further force or effect, except that any termination of
SCCP's engagement hereunder for any reason shall not affect the Company's
obligation to pay SCCP fees for which a definitive agreement specifically
identified by the Advisor has been signed within 24 months after such dates
specified and to reimburse expenses as set forth herein and therein.

 
4.  
Compensation. The Company agrees to pay SCCP as compensation for its services
under this Engagement the following fees:

 
(a.) Advisory Fees:
i. A Consulting fee of $15,000 per month for the length of the term.
 
ii. Equity Financing. The Company will provide the following compensation.
 
(a.)  
Fees. Pay SCCP a consulting fee equal to 8% of the principal cash amount of all
Company's securities and institutional PIPE and secondary financings introduced
by SCCP.

(b.)  
Warrants. The Company will provide SCCP or to its designees, warrants to
purchase a number of Shares or Units equal to 8% of the number of Shares or
Units sold under the equity financing. Each warrant shall have a standard list
of restrictions which will be agreed upon by the Company and SCCP which may be
publicly or privately offered by the Company and exercisable on the same terms.

 
iii.
Debt Financing. The Company shall pay SCCP a consulting fee equal to 3% on any
gross proceeds received by the Company in connection with a Debt Financing
introduced by SCCP. In the case of a committed Debt facility the placement fee
will be calculated on the gross available amount committed to the Company.

 
Page 2

--------------------------------------------------------------------------------


 
(b.) Merger and Acquisition Services Fees:
In connection with any Merger and Acquisition Transaction during the term of
this Agreement, SCCP shall be paid a Merger and Acquisition Transaction fee
equal to 3.5% on the first $25 million and 2.0% for any amount over $25 million
based upon the total Transaction Consideration as defined below, with a minimum
Transaction fee of $200,000 or an amount mutually agreed to by both Parties.


For purpose of this Agreement, "Transaction Consideration" means the aggregate
value, whether in cash, securities, assumption (or purchase subject to) of debt
or liabilities (including, without limitation, indebtedness for borrowed money,
pension liabilities or guarantees) or other property, obligations or services,
paid or payable directly or indirectly (in escrow or otherwise) or otherwise
assumed in connection with a Merger and Acquisition Transaction, or the net
present value of the estimated benefits to the Company of any joint venture,
licensing or marketing agreement.
 
(c.)  
Strategic Alliances. A consulting fee equal to 6% of the equivalent value of any
strategic alliance or other business realignment resulting from the SCCP
Financial Advisory Engagement not otherwise considered in this agreement. The
equivalent value shall be mutually defined and paid in cash or as otherwise
negotiated.

 
(d.)  
Total Compensation. The fees described above represent total compensation to be
paid to SCCP and any other financial advisors for the transaction.

 
5.
Expenses. The Company agrees to reimburse SCCP for all reasonable out-of-pocket
expenses, up to and including $1,000 per instance without pre-approval and over
$1,000 pre-approved in writing by the Company, incurred by SCCP in connection
with performance of the services discussed herein, including but not limited to
printing, copying, office supplies, and travel related expenses. Approval does
not imply the successful merger, acquisition, or joint venture or other
successful conclusion of a business relationship.

 
6.  
Company Representations. The Company represents and warrants that it has all
requisite corporate power and authority to execute and perform this agreement;
that it constitutes a valid and binding obligation of the Company; and the
execution and performance of this agreement will not violate any provision of
the Company's charter or bylaws or any agreement or other instrument to which
the Company is a party or by which it is bound.

 
7.  
SCCP Representations. SCCP represents and warrants that it is not registered as
a broker-dealer pursuant to the Exchange Act; and is not a member of the FINRA,
and is not presently, and does not intend upon, making any offer of Securities
on behalf of Company. SCCP shall only provide financial advisory services and
act as a Finder in all instances related to the provision of Services herein.

 
8.  
Confidentiality. Subject to the exclusions set forth below, all information
exchanged between the Parties under this Agreement or during the negotiations
preceding this Agreement is confidential. Neither party shall disclose to any
third party (other than assigns specific to this .agreement) the other Party's
confidential information; unless required by law or needed by a Party to assert
claims or defend against claims made against the Party. Each Party shall use
reasonable efforts to minimize such disclosure, and shall use reasonable efforts
to obtain assurance that the recipient shall treat the information as
confidential. In addition, either Party may disclose any such information that
becomes generally available to the public, provided it is not the result of
disclosure in violation of the Section. Upon termination of this Agreement; the
receiving Party shall return all confidential information of the disclosing
Party or destroy any material and shall confirm in writing such destruction.
Notwithstanding the forgoing, the Company may disclose this Agreement and its
terms to any potential investor in, or Purchaser of the Company and their
respective representatives.

 
Page 3

--------------------------------------------------------------------------------


 
9.
Indemnification. The Company agrees to indemnify and hold harmless SCCP and its
officers, directors, agents, employees and legal representatives controlling
SCCP or any of its affiliates within the meaning of Section 15 of the Securities
Act of 1933, as amended, or Section 20 of the Securities Exchange Act of 1934,
as amended and its respective successors, assigns, executors and personal
representatives ("Indemnified Person(s)"). The Company will hold each
Indemnified Person harmless from and against any and all losses, claims,
damages, and liabilities caused by, related to or arising out of, directly or
indirectly, the engagement referred to in the Agreement, whether under any
statute, under common law, or otherwise. The Company will also reimburse SCCP
and any other Indemnified Person for all reasonable expenses (including
reasonable fees and disbursements of legal counsel), in connection with
investigating or defending any such action. However, the Company will not be
liable under this paragraph to the extent that any loss, claim, damage,
liability or expense is found in final judgment by a court of competent
jurisdiction from which no appeal can be or is taken to have resulted from the
gross negligence, willful misconduct or bad faith of SCCP.

 
If for any reason the foregoing indemnification is unavailable or insufficient
to any Indemnified Person, then the Company will contribute the pro-rata dollar
amount in such proportion as is appropriate to reflect the relative benefits
received, the relative fault assigned, or any other relevant equitable
considerations by the Company and SCCP. However, in no event will the aggregate
contribution by SCCP and other Indemnified Persons hereunder exceed the amount
of fees actually received by them pursuant to the Agreement.
 
If notice of any such action is received by an Indemnified Person in respect,
the Indemnified Person shall notify the Company in writing of the commencement
thereof. However, the omission to so notify the Company will not relieve the
Company from any liability to such Indemnified Person hereunder, except to the
extent that such failure will have actually prejudiced the defense of such
action, SCCP will have the right to retain counsel of its own choice to
represent SCCP and all other Indemnified. Such counsel will cooperate with the
Company and any counsel designated by the Company will pay the reasonable fees
and expenses of such counsel retained by SCCP. The Company will not be liable
hereunder for any settlement made by SCCP or any other Indemnified Person
without the Company's prior written consent, which will not be unreasonably
withheld.
 
Page 4

--------------------------------------------------------------------------------


 
These indemnifications, contribution and expense reimbursement provisions are in
addition to, and not in lieu of, any other obligation or liability, which the
Company might otherwise have to SCCP or any other Indemnified Person. Neither
termination nor completion of the engagement of SCCP referred to in the
Agreement will affect the provisions of this agreement, which will remain
operative and in full force. This agreement may not be amended orally.
 
10.
Survivability. This Agreement and any rights, duties or obligations hereunder
may not be waived, amended, modified or assigned, in any way, in whole or in
part, including by operation of law, without the prior written consent of, and
shall inure to the benefit of and be binding upon the successors, assigns and
personal representatives of, each of the parties hereto. In case any provision
of this Engagement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions of this letter agreement
shall not in any way be affected or impaired thereby.

 
11.
Miscellaneous.

 

a)  
Unless subject to a separate Selling Agreement in their performance hereunder,
the Parties are acting as independent contractors, and nothing contained herein
shall be construed to create a partnership, joint venture or other agency
relationship between the Parties. Neither Party shall make any communication to
any person indicating that such Party has the right to act on behalf of, bind or
make promises or representatives for the other Party for any reason.
   
b)  
 This Agreement and any attached exhibits set forth the entire understanding and
agreement of the Parties and supersedes all prior and contemporaneous agreements
and understandings, both oral and written, related thereto. This Agreement may
be executed by facsimile and in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
instrument. Only a written instrument signed by both Parties may modify this
Agreement.

 
c)  
Any notice or communication required or contemplated hereunder shall be in
writing and shall be delivered by hand, deposited with an overnight courier,
sent by confirmed email, sent by facsimile with a sheet demonstrating successful
transmission, or mailed by registered or certified mail, return receipt
requested, postage prepaid, in each case to the address or number listed below.
Such notice shall be deemed given as of the date it is delivered, mailed,
emailed, faxed or sent.

 
d)  
This Agreement shall be binding to SCCP, MedPro and their respective successors
and assigns. Neither Party may assign this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld

 
e)  
No delay or omission by either Party to exercise any right or power, under this
Agreement shall impair or be construed as a waiver of such right or power. All
waivers must be in writing and signed by the Party waiving its right(s). A
waiver by either Party of any breach or covenant shall not be construed to be a
waiver of any other breach or covenant.

 
Page 5

--------------------------------------------------------------------------------


 
f)  
The laws of the State of Kentucky shall govern this Agreement, without
application of the principles of conflicts of laws.

 
g)  
The parties shall attempt in good faith to resolve any such dispute through good
faith negotiation. Any dispute which has not been resolved by negotiation within
a 30 day, period shall be settled by binding arbitration in Pima County,
Arizona, in accordance with the then current rules of the American Arbitration
Association, before one (1) independent and impartial arbitrator, mutually
designated by both parties. If the parties cannot agree upon such arbitrator,
then the American Arbitration Association shall be empowered to designate such
arbitrator. The arbitrator's award shall be final and any court having
jurisdiction thereof may render judgment thereon. The arbitrator may, subject to
any. limitations placed on remedies by the terms of this Agreement, grant any
relief authorized by law, including but not limited to, equitable relief,
declaratory relief, and damages including punitive damages. In the event that
any arbitration proceeding or other action is instituted concerning or arising
out of this Agreement, the prevailing party shall recover all of such party's
out-of-pocket costs and reasonable attorney's fees incurred in each and every
such proceeding. If any judicial proceeding is required to enforce an
arbitration ruling or to obtain equitable or injunctive relief, the parties
hereby consent to the exclusive jurisdiction and venue of Pima County, Arizona
or the U.S. District Court for Arizona, whichever is applicable, for any such
proceeding.

 
We are pleased to accept this engagement and look forward to working with the
Company. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
letter, which shall thereupon constitute a binding agreement.
 
Page 6

--------------------------------------------------------------------------------


 
Very truly yours,


SC Capital Partners


Scott E. Hutchinson
Warren Rustand
Rob Samuelsen




Accepted and agreed to as of the signing date:
 
 

By:  
/s/ Scott E. Hutchinson
By:
/s/ Warren Rustand
By:
/s/ Craig Turner
Scott E. Hutchinson Warren Rustand Craig Turner Managing Partner Managing
Partner Chief Executive Officer SC Capital Partners CS Capital Partners MedPro,
Inc.



Address for notices:
 
SC Capital Partners
MedPro, Inc.
1992 N. Kolb Road
817 Winchester Road, Suite 200
Tucson, AZ  85715
Lexington, KY  40505



Page 7

--------------------------------------------------------------------------------

